Citation Nr: 1713346	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-49 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 5, 2014.

2. Entitlement to an increased evaluation in excess of 10 percent for headaches prior to August 5, 2014, and 50 percent thereafter.

3. Entitlement to an increased evaluation in excess of 10 percent for bilateral pes planus prior to August 5, 2014, and 50 percent thereafter.

4. Entitlement to an increased evaluation in excess of 10 percent for a right shoulder disability prior to August 5, 2014, and 20 percent thereafter.

5. Entitlement to an increased evaluation in excess of 10 percent for a left shoulder disability prior to August 5, 2014, and 20 percent thereafter.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 5, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1987 to June 1989, and in the Army from October 1996 to October 2000 and from December 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These matters were before the Board in June 2015, when they were remanded for further development.  In March 2017, the Veteran submitted a signed VA Form 21-22 identifying Disabled American Veterans as his new representative.


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received written request to withdraw this appeal by his then representative.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's then representative withdraw the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Although one of the then representative's statements was ambiguous, the other signed statement from the then representative noted the "[r]equest to withdraw remand issues under appeal."  As this was the representative at the time, this withdraw was effective when filed and this quoted statement clearly indicates a desire to withdraw all appellate issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


